Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 1 of 10 PageID 239




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                 Case No.: 8:17-cr-146-CEH-AEP

DAMEON Q. MCDONALD
___________________________________/

                                     ORDER

      This matter comes before the Court on Defendant Dameon Q. McDonald’s

Motion for Compassionate Release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(1) (Doc.

34). In the motion, Defendant, who is proceeding pro se, requests compassionate relief

pursuant to the First Step Act due to COVID-19 concerns. The Government filed a

response in opposition (Doc. 37), and Defendant replied (Doc. 38). The Court, having

considered the motion and being fully advised in the premises, will deny Defendant’s

Motion for Compassionate Release.

I.    BACKGROUND

      On May 22, 2017, Defendant pleaded guilty to possession of five grams or more

of methamphetamine with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(B)(viii) and possession of cocaine base with intent to distribute in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Docs. 16, 17. Defendant was

sentenced on August 25, 2017, to be imprisoned for a total term of 130 months and 4

years of supervised release. Doc. 30. Defendant is a 42-year-old black male who is

currently incarcerated at Jesup FCI in Jesup, Georgia. See BOP Inmate Locator at
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 2 of 10 PageID 240




https://www.bop.gov/inmateloc/ (last accessed July 30, 2021). Defendant is

scheduled to be released from prison in approximately five years on June 27, 2026. Id.

      On August 12, 2020, Defendant filed the instant Motion for Compassionate

Release requesting modification of his sentence due to the COVID-19 pandemic, the

BOP’s response at Jesup FCI, and his medical conditions. Doc. 34. Defendant alleges

he suffers from cardiomyopathy, hypertension, and a vitamin D deficiency. Doc. 38.

      In response to Defendant’s motion, the Government argues the motion should

be denied because Defendant fails to provide an extraordinary and compelling reason

to permit his early release from prison and because Defendant remains a danger to

society. See generally Doc. 37. The Bureau of Prisons (BOP) continues to take

significant measures to protect the health of the inmates in its charge. See Federal BOP,

Modified   Operations,   https://www.bop.gov/coronavirus/covid19_status.jsp         (last

updated Nov. 25, 2020). Specifically, the BOP states, “[e]ach individual institution has

made plans consistent with their institutional resources (including physical space) and

will continuously monitor their visiting plan, and make prompt modifications, as

necessary, to effectively manage COVID-19.” Id.

II.   LEGAL STANDARD

      Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

sentence of imprisonment “constitutes a final judgment and may not be modified by a

district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817,

824 (2010) (internal quotations omitted). Those limited circumstances are provided

under 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act
                                           2
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 3 of 10 PageID 241




of 2018 amended section 3582(c)(1)(A) by adding a provision that allows prisoners to

directly petition a district court for compassionate release. That provision states:

      The court may not modify a term of imprisonment once it has been imposed

except that—

      (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant's facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that
            does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section
            3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction; or

                    (ii) the defendant is at least 70 years of age, has served at
                    least 30 years in prison, pursuant to a sentence imposed
                    under section 3559(c), for the offense or offenses for which
                    the defendant is currently imprisoned, and a determination
                    has been made by the Director of the Bureau of Prisons that
                    the defendant is not a danger to the safety of any other
                    person or the community, as provided under section
                    3142(g);

             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission; and

             (B) the court may modify an imposed term of imprisonment to the
             extent otherwise expressly permitted by statute or by Rule 35 of
             the Federal Rules of Criminal Procedure. . . .

18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

Accordingly, a court may reduce a sentence upon motion of a defendant provided that:
                                               3
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 4 of 10 PageID 242




(1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

the applicable warden has received such a request; (2) the inmate has established

“extraordinary and compelling reasons” for the requested sentence reduction; and (3)

the reduction is consistent with the Sentencing Commission’s policy statement. See id.

Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis. 1 See

§3582(c)(1)(A).

       The defendant generally bears the burden of establishing that compassionate

release is warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

(providing that defendant bears the burden of establishing a reduction of sentence is

warranted under § 3582(c) due to a retroactive guideline amendment); United States v.

Heromin, Case No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June

7, 2019) (citing Hamilton in the context of a § 3582(c) motion for compassionate

release).

III.   DISCUSSION



1
  These factors include: (1) the nature and circumstances of the offense and the history and
characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the offense;
to afford adequate deterrence to criminal conduct; to protect the public from further crimes
of the defendant; and to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (3) the kinds of
sentences available; (4) the kinds of sentence and the sentencing range established for the
applicable category of offense committed by the applicable category of defendant as set forth
in the guidelines; (5) any pertinent policy statement issued by the Sentencing Commission;
(6) the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct; and (7) the need to provide restitution to any
victims of the offense. 18 U.S.C. § 3553(a).
                                                4
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 5 of 10 PageID 243




         A.    Administrative Exhaustion

         Defendant contends he has exhausted administrative remedies, and the

Government does not argue otherwise. Under 18 U.S.C. § 3582(c)(1), a defendant

must exhaust administrative remedies within the BOP prior to the filing of a motion

for compassionate release. 18 U.S.C. § 3582(c)(1). “Section 3582(c)(1)(A)

unambiguously provides that a defendant may either move for compassionate release

after the defendant has fully exhausted administrative remedies or ‘the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.’” United States v. Smith, No. 3:97-cr-120-MMH-PDB, 2020 WL 5106694, at

*3 (M.D. Fla. Aug. 31, 2020); see also United States v. Mack, No. 3:13-cr-206-TJC-MCR,

2020 WL 6044560, at *5–7 (M.D. Fla. Oct. 13, 2020) (finding exhaustion of

administrative remedies when it was clear that the warden had received defendant’s

request for compassionate release and that more than 30 days had passed).

         Here, Defendant filed a request for compassionate release to his BOP warden

in April 2020 and received a denial on May 14, 2020. Doc. 34 at 11. Defendant filed

an appeal on July 1, 2020, which was received on July 6, 2020. Thirty days lapsed

since the Warden received receipt of the appeal before the Defendant filed this action.

Defendant has satisfied administrative exhaustion, and he may pursue his claim in this

Court.

         B.    No Extraordinary and Compelling Reason Demonstrated

         Although he has satisfied administrative exhaustion, Defendant’s motion

nevertheless fails. Defendant has not presented enough evidence for this Court to
                                           5
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 6 of 10 PageID 244




determine that Defendant’s medical conditions in combination with the COVID-19

pandemic constitute extraordinary and compelling reasons for compassionate release.

In accordance with Hamilton, a defendant bears the burden of establishing that

compassionate release is warranted. 715 F.3d at 337. Specifically, under 18 U.S.C. §

3582(c)(1)(A) as amended by the First Step Act, a defendant must show (1) that he is

70 years old and has served at least 30 years of incarceration and meets other

enumerated criteria; or (2) that he has an extraordinary and compelling reason for

compassionate release. 18 U.S.C. § 3582(c)(1)(A). The application notes for section

3582(c)(1)(A) explain what constitutes an “extraordinary and compelling reason”

based on a medical condition. The defendant must be suffering from a terminal illness

or have another medical condition “that substantially diminishes the ability of the

defendant to provide self-care.” Id.

      Defendant argues that the combination of his medical conditions, the COVID-

19 pandemic, and his rehabilitation result in extraordinary and compelling reasons for

his release. See generally Doc. 34. However, Defendant has failed to carry his burden.

His medical conditions are not terminal, and he fails to demonstrate he is unable to

provide self-care in the prison environment.

      Defendant     provides    medical   documentation     that   he   currently   has

cardiomyopathy, hypertension, and a vitamin D deficiency. Doc. 38 at 6. Defendant

includes a list of medications, including prescription medications which are “for blood

pressure” and “for heart.” Doc. 38 at 7. The Defendant also contends that a prior case

of COVID-19 negatively affected his conditions. While the Defendant includes
                                          6
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 7 of 10 PageID 245




documentation that he had a symptomatic case of COVID-19 (Doc. 34 at 12),

Defendant does not provide documentation that COVID-19 negatively affected his

health conditions or had any other serious long-term impact on his health. See generally

Doc. 34.

      The Eleventh Circuit recently affirmed a district court decision denying

compassionate release in a similar circumstance. In United States v. Johnson, the

defendant suffered from hypertension and previously had bouts with bronchitis. United

States v. Johnson, No. 20-14098, 2021 WL 2391581, at *1 (11th Cir. June 11, 2021).

The Eleventh Circuit held that the district court did not err in denying defendant’s

motion for compassionate relief. United States v. Johnson, 2021 WL 2391581, at *2. The

court reasoned that the defendant’s hypertension was controlled with medication and

there was no evidence that defendant’s ability to provide self-care was substantially

diminished. Id at *1.

      Here, Defendant contends that his hypertension and cardiomyopathy, in light

of the pandemic, constitute extraordinary and compelling circumstances. Doc. 38 at

6. Similar to Johnson, the Defendant is on medication for his conditions, and he has

submitted no evidence to the Court that his conditions substantially diminish his

ability to provide self-care. Doc. 38 at 7; Johnson, 2021 WL 2391581 at *2. The CDC

has   stated   that     “cardiomyopathies,       and   possibly   high   blood    pressure

(hypertension) can make you more likely to get severely ill from COVID-19.” CDC,

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html           (last   accessed
                                             7
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 8 of 10 PageID 246




June 29, 2021). However, as noted in Johnson, hypertension that is controlled with

medication is precisely the circumstance that the Eleventh Circuit examined in Johnson

and rejected as failing to constitute an extraordinary and compelling reason. United

States v. Johnson, 2021 WL 2391581 at *1–2. Additionally, it is worth noting that

Defendant had COVID-19 and appears to have recovered. He does not submit

evidence of a severe reaction.

      In his reply to the Government’s response, Defendant raises concerns about

outbreaks of COVID-19 cases and lack of personal protective equipment at the facility

in which he is incarcerated. Doc. 38 at 1. Current data reveals Jesup FCI has zero

active inmate cases and zero active staff cases of COVID-19. Federal Bureau of

Prisons, COVID-19, https://www.bop.gov/coronavirus/#             (last accessed July 30,

2021). Jesup is also actively vaccinating inmates and staff. Jesup has fully inoculated

109   staff   and   893    inmates.    Federal    Bureau    of    Prisons,   COVID-19,

https://www.bop.gov/coronavirus/ (last accessed July 30, 2021). Moreover, “courts

in this Circuit have found that general concerns about possible exposure to COVID-

19 do not meet the criteria for an extraordinary and compelling reason under U.S.S.G.

§ 1B1.13,” United States v. Rey-Durier, No. 8:15-CR-97-JDW-TGW, 2020 WL 4349941

(M.D. Fla. July 29, 2020) (citing United States v. Smith, No. 8:17-cr-412-CEH-AAS,

2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020)); see also United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”). Defendant fails to demonstrate that his alleged medical
                                           8
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 9 of 10 PageID 247




conditions, coupled with the potential for exposure to COVID-19, constitute an

extraordinary and compelling reason for release under 18 U.S.C. § 3582(c)(1)(A)(1)

and U.S.S.G. §1B1.13.

      C.     Section 3553(a) Factors do not Support a Reduction in Sentence

      Even if Defendant was able to establish an extraordinary and compelling

reason, the Court must consider the Section 3553(a) factors and make a finding that

Defendant would not be a danger to the safety of any person or the community. See

USSG § 1B1.13(2). The Court cannot make such a finding on this record.

      The amount of money and volume of narcotics involved in Defendant’s crime

demonstrates he is a danger to the community. See Doc. 25 at 4–5. Defendant was

found with 23.8 grams of methamphetamine and 9.5 grams of cocaine base. Id at 5.

Defendant is a career offender as defined by USSG § 4B1.1. Id. Consideration of the

Section 3553(a) factors weighs against a sentence reduction. Defendant has served less

than half of his 130-month sentence which, under the totality of the circumstances,

does not adequately reflect the seriousness of his offense, nor promote deterrence.

      The Court finds that even if Defendant could establish an extraordinary and

compelling reason to support compassionate release, a reduction in his sentence would

be contrary to the Section 3553(a) factors.

      Accordingly, it is hereby

      ORDERED:

      1.     Defendant’s Motion for Compassionate Release (Doc. 34) is DENIED.



                                              9
Case 8:17-cr-00146-CEH-AEP Document 46 Filed 07/30/21 Page 10 of 10 PageID 248




       DONE AND ORDERED in Tampa, Florida on July 30, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties




                                      10
